 In the Matter of LOCKHEED AIRCRAFT CORPORATIONandENGINEERSAND ARCHITECTS ASSOCIATION OF SOUTHERN CALIFORNIA, BURBANKCHAPTERIn the Matter of LOCKHEED AIRCRAFT CoRPoRATioNandASSOCIATEDENGINEERS AND TECHNICIANS, INC.CasesNos. 21-R-22013 and 21-R-2355SUPPLEMENTAL DECISIONANDAMENDMENT TO DECISION AND DIRECTION OFELECTIONSNovember 15, 1944On October 20, 1944, the National Labor Relations Board issued aDecision and Direction of Elections in the above-entitled proceeding.,,On November 1, 1944, Engineers and Architects Association,BurbankChapter, herein called Burbank Chapter, requested that its name beplaced on the ballot for hourly paid employees.On November 3,1944, the Board denied the request of Burbank Chapter. On Novem-ber 7, 1944, Burbank Chapter filed a petition for reconsideration of itsrequest.The petition of Burbank Chapter is opposed by InternationalAssociation of Machinists, Aeronautical Industrial Lodge No. 727,herein called Lodge No. 727, and by AssociatedEngineersand Tech-nicians, Inc., herein called the Associated Engineers.In support of its petition for reconsideration, Burbank Chapterhas produced evidence, which, in addition to cards previously sub-mitted, indicates that as of the date of the hearing, Burbank Chapterrepresented approximately 5 percent of the employees in the votinggroup of hourly paid engineering employees.Both Lodge No. 727and the AssociatedEngineerscontend that Burbank Chapter shouldnot be accordeda placeon the ballot because of its small showingof representation among the employees in the hourly paid group.However, inasmuchas anelection is to be conducted and BurbankChapter has made some showing of membership, we shall accord it a1 58 N. L. It. B. 1188.59 N. L. R. B., No. 57.274 LOCKHEED AIRCRAFT CORPORATION275place on the ballot for the group of hourly paid employees.2We shallalso amend our statement in the Decision as to the scope of the ap-propriate unit based in part upon the result of the elections, by provid-ing that if both voting groups select either the Associated Engineersor Burbank Chapter as their bargaining representative, they will bemerged into a single appropriate unit.The Associated Engineers requests that, in the event that BurbankChapter is permitted a place on the ballot aforesaid, the voting groupsof salaried and hourly paid employees be consolidated into a singleappropriate unit.However, since it appears that a consolidation ofsuch groups would necessitate the, placing on a single ballot, of twolocals of the International Association of Machinists with resultingconfusion as to the identity of such locals, the request for a consolida-tion of the several voting groups is hereby denied.AMENDMENT TO DECISION AND DIRECTION OFELECTIONSPursuant to the foregoing Supplemental Decision, the Decision andDirection of Elections is hereby amended (1) by striking from SectionIV of the Decision and the subsection thereof entitled "The Characterof the Appropriate Unit," the last sentence of said subsection, andsubstituting therefor the following sentence: "If at such elections, the,employees of both engineering groups select either the AssociatedEngineers or Burbank Chapter as their bargaining representative theywill be merged into a single appropriate unit; otherwise they willconstitute separate units;" and (2) by striking from the Direction ofElections the second numbered paragraph thereof and substitutingtherefor the following new paragraph: "All hourly paid engineeringemployees of the Company in the group described in Section IV, above,to determine whether they desire to be represented by InternationalAssociation of Machinists, Aeronautical Industrial District Lodge No.727, by Associated Engineers and Technicians, Inc., or by Engineersand Architects Association of Southern California, Burbank Chapter,organizations."Since it appears upon advice from the Regional Director, that alonger time in which to hold the elections is necessary, the Directionof Elections is further amended by striking therefrom the words "butnot later than thirty (30) days from the date of this Direction" anddays from the date of this Direction."seeMatter of Pullman Standard Car Manufacturing Company,43 N. L.R. B. 971 ;Matter of Quaker State Oil Refining Corporation,43 N. L.R. B. 1173.